Citation Nr: 1114675	
Decision Date: 04/14/11    Archive Date: 04/21/11

DOCKET NO.  04-25 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for glaucoma of the right eye.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to July 1975, from January 1979 to January 1983, from February 1991 to March 1991, and from September 1992 to March 1993, in addition to periods of active duty for training (ACDUTRA) and inactive duty training (INACDUTRA).  This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.


The issue of entitlement to service connection for open angle glaucoma of the left eye has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See January 2010 Informal Hearing Presentation.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served on ACDUTRA from October 18, 1998 to October 30, 1998.

2.  The evidence of record shows that the currently diagnosed glaucoma of the right eye originated during a period of ACDUTRA from October 18, 1998 to October 30, 1998.


CONCLUSION OF LAW

Glaucoma of the right eye was incurred in ACDUTRA.  38 U.S.C.A. §§ 101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303, 3.304 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In this decision, the Board is granting in full the benefit sought on appeal-service connection for glaucoma of the right eye.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

Legal Criteria and Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  In order to establish service connection for a claimed disorder, the following must be shown:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" under 38 U.S.C.A. §§ 1110, 1131 includes active duty, any period of active duty for training during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty for training during which the individual concerned was disabled from an injury incurred or aggravated in line of duty.  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2010).  ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(1).  Presumptive periods, under 38 C.F.R. §§ 3.307 and 3.309, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991); Smith v. Shinseki, 24 Vet. App. 40, 46-47 (2010).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).

The Veteran contends that he was diagnosed with glaucoma in his right eye while serving on ACDUTRA in the U.S. Air Force Reserve in 1998.  See, e.g., November 2003 notice of disagreement.  As will be discussed below, the Board finds that service connection for glaucoma of the right eye is warranted.  

Initially, the Board notes that there is competent evidence of record indicating a diagnosis of glaucoma in the right eye.  Upon VA eye examination in October 2009, the diagnoses included, among others, "[g]laucoma OU [each eye]."  Based on the foregoing, the Board finds that the Veteran has a current disability of the right eye and that the first element in establishing direct service connection has been established.  

The Board's next inquiry focuses on the possible occurrence of an in-service injury, event, or disease.  An October 21, 1998 service treatment record notes an assessment of "G/C [glaucoma] Susp. [suspected]."  Under this assessment, increased intraocular pressure was noted.  An October 23, 1998 service treatment record reflects that the Veteran was seen by the chief of occupation vision.  A Humphrey visual field test revealed a right eye defect.  The assessment was open angle glaucoma, right eye.  An October 26, 1998 service treatment record reflects that the Veteran was seen by the same person.  This record reflects that the Veteran was diagnosed with right eye glaucoma on Friday (October 21st).  Based on the foregoing service treatment records, the Board finds an in-service disease or injury-the diagnosis of right eye glaucoma.

After a review of the evidence of record, the Board finds that the Veteran served on ACDUTRA for the period from October 18, 1998 to October 30, 1998.  A service document of record titled "ANG/USAFR Point Credit Summary" includes a description of the Veteran's service for the period from November 28, 1997 to November 27, 1998.  It notes that the Veteran earned 13 points for ACDUTRA.  It further notes that from October 18, 1998 to October 30, 1998 the Veteran earned 
13 points for his annual tour.  Another service personnel record reflects the Veteran's service history.  For the period from November 28, 1997 to November 27, 1998, this document indicates that the Veteran had 13 days of active duty.  The code for these 13 days is denoted as "4" which stands for "AD [active duty] annual."  The Board notes that the inclusive period from October 18, 1998 to October 30, 1998 is 13 days.  Based upon the preceding documentation, the Board finds that the Veteran had active service, performing ACDUTRA, from October 18, 1998 to October 30, 1998.

Regarding competent evidence of a nexus to service, the Board remanded this appeal in June 2007 for further development, to include obtaining a VA eye examination and opinion.  The report of the October 2009 VA eye examination reflects that the Veteran's claims file was reviewed, a medical history was taken, and physical examination was performed.  The examiner opined that based on a review of the Veteran's military medical records and an ocular evaluation that the Veteran's right eye glaucoma was diagnosed during the dates October 21-25, 1998.  The examiner noted that Veteran's initial eye examination on October 21, 1998 did not report any prior existence of glaucoma.  The examiner then stated that "if the [V]eteran was functioning in an active duty capacity, 18-30 Oct[ober] 1998, then one can logically conclude his initial glaucoma diagnosis is related to the [V]eteran's active service and ACDUTRA."  The Board finds the October 2009 VA examination report to be probative, competent medical evidence in favor of the Veteran's claim because the examiner had a firm grasp of the Veteran's ocular history, to include noting that his initial eye examination did not report any prior glaucoma, and performed an objective examination of the Veteran's eyes.  The Board notes that there is no competent medical evidence of record to the contrary.

In light of the Board's finding that the Veteran performed ACDUTRA from October 18, 1998 to October 30, 1998 and the October 2009 VA examination report, the Board resolves any doubt in the Veteran's favor and finds that service connection is warranted for glaucoma of the right eye.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for glaucoma of the right eye is granted.





____________________________________________
STEVEN L. KELLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


